DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/13/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 25-47 remain pending.  In view of the amendment to the claims the examiner has withdrawn the claim objections and 35 USC 112 2nd paragraph rejections.  
Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed in the prior art rejection that follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 25-36 and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2002285309, hereafter JP 309 taken with US Patent 5384166 by Sato et al.
Claim 25:  JP 309 discloses a method for coating a metal strip with the help of a coating device, in which the metal strip is led through a coating container with a liquid coating medium, subsequently through a slot of a stripping nozzle device and further subsequently through a slot of a strip stabilizing device with a plurality of magnets on both wide sides of the strip (Figure 1 and accompanying text)
 comprising the following steps: 
determining an actual shape of the metal strip within the stripping nozzle device over a width of the metal strip (011, see e.g. displacement sensors);  
determining a shape regulation difference as a difference between the actual shape of the metal strip and a predetermined target shape of the metal strip in a region of the stripping nozzle device (0033);  
and controlling the plurality of magnets of the strip stabilizing device as setting elements so that the actual shape of the metal strip is converted into the target shape of the strip (0033, Figure 2-3 and accompanying text), 
wherein controlling the plurality of magnets of the strip stabilizing device is carried in that at least one of the magnets in dependence on the shape regulation difference in a width direction (R) of the metal strip is displaced relative to at least one of the magnets on the opposite wide side of the metal strip and displaced into a moved position where it is at least 
JP 309 fails to disclose at least one of the magnets is displaced in the width direction and is offset relative to all of the magnets on the opposite side of the strip.  However, Sato, also discloses a method for vibration and shape control (column 6, lines 20-30) using magnets on both sides of the strip with stripping nozzles discloses opposite magnets arranged in a zig-zag manner such that the magnets on one sides of the strip are offset from all the magnets on the opposite side of the strip (Figure 29 and accompanying text) as an alternative embodiment from magnets directly across from each other (Figure 27 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided magnets offset as claimed with a reasonable expectation of predictable results, i.e. control the shape and vibrations during air knife applications.
In addition, and at the very least, the prior art discloses the measuring using sensors, determining the actual shape and location (i.e. meandering) and determining the EM coils and controlling the plurality magnets, both the location and applied power.  This includes controlling the applied force to control the shape to the desired shape and location and the control over such has direct results (i.e. result effective) to the strip shape and location control.  JP 309 discloses the various embodiments including strict and variable control over the EM coils to effectuate the shape and location control and therefore it would have been obvious to one of ordinary skill in the art to have optimized the force, location and movement of the EM coils through routine experimentation to achieve the desired target location.  This optimization 
Claim 26:  JP 309 discloses in addition to the actual shape measurement, the position, i.e. meandering, of the strip is determined and controlled (0037) by the displacement of the at least one of the magnets in the width direction (R) of the metal strip relative the 
at least one magnet on the opposite wide side of the metal strip is also carried out in dependence on the position regulation difference so that the strip is transferred from its actual position to the predetermined target position (See figure 3 movement of magnet relative to magnet on other side is taught at Figure 3 and accompanying text). 
 Claim 27:  JP 309 discloses a stationary magnet pair or a plurality of stationary magnet pairs is arranged in a stationary position symmetrically to at least the center of the metal strip, wherein two magnets of the stationary magnet pair or each of the stationary magnet pairs are arranged to be opposite at the two wide sides of the metal strip;  and wherein at least individual ones of magnets adjacent to the at least one stationary magnet pair are so displaced relative to the stationary magnet pair in width direction (R) of the metal strip that in their moved position they are at least approximately opposite a trough in the actual shape of the strip (see Figure 3 and accompanying text). 
 Claim 28:  JP 309 discloses the displacement of the at least one magnet in width direction (R) is carried out symmetrically with respect to a strip center (see figure 3).
Claim 29:  JP 309 discloses magnets that form a left hand or right hand pair that include a magnet that has a greater spacing and another magnet on the left hand side that has a 
Claim 30:  Here, JP 309 discloses at Figure 3b moving the other (not left, right and middle pair) magnets to a location approximately opposite a trough in the actual shape.
Claim 31:     JP 309 discloses measuring the position and/or shape as claimed (see sensors at Figure 4, figure 5, 0021) and determining the actual position/shape based on this measurement.
Claim 32:  JP 309 discloses the determination of the actual position and/or the actual shape of the strip within the strip stabilizing device is carried out by measuring a spacing of the strip from the magnets of the strip stabilizing device over the width of the strip (position measured by sensor can reasonably be considered “a spacing” as claimed, see 0015-0016 
 Claim 33:  JP 309 at figure 3, 0016-0017, illustrates that the displacement of the magnets in the width direction (R) is additionally carried out in dependence on an available number of magnets at each of the wide sides of the metal strip.
Claim 34:  JP 309 discloses the data for each coil as well as the exciting current of the coil is used for the displacement (i.e. force to change shape), 0016-0017, 00023, Figure 3.
Claim 35:  JP 309 discloses the magnets are electromagnetic coils (0016-0017).
Claim 36:  JP 309 discloses using the coils with current to apply force to the strip to transfer such to the position and/or target shape (see discussion above, Figure 3 and accompanying text).
Claim 38:  JP 309 discloses U or S Shaped (Figure 2, Figure 3)

Claim 40:  The actual position measured can reasonably be considered an offset of the metal strip relative to the target position (see Figure 2 and 3).
Claim 41:  JP 309 disloses that the target position is “a center” position in the slot (see e.g. Figure 4, Figure 3, dashed line in center).
Claim 42:  JP 309 discloses moved position of magnets are stored in advance (i.e. in a database, see 0037)

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 309 taken with Sato and US Patent Application Publication 20130327806 by Jang et al.
JP 309 discloses all that is taught above and discloses the stripping nozzles and electromagnets for stabilization; however, fails to disclose using a correction roller.  However, Jang discloses a strip stabilization apparatus and including correction rollers as position and adjusted upstream the nozzle so that the stabilization device operates (see Figure 7 and accompanying text, 0095).   Therefore, taking the references collectively it would have been obvious to include correction rollers as taught by Jang to reap the benefits of their inclusion.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.  A predictable use of prior art elements according to their established KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718